Citation Nr: 1600127	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-48 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a surgical scar.

2.  Entitlement to an initial compensable rating for rheumatic heart disease from November 2002 to July 2010.

3.  Entitlement to an initial compensable rating for rheumatic heart disease from July 2010.

4.  Entitlement to total disability based due to individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS systems to insure a total review of the evidence.

The issues of entitlement to an initial compensable rating for rheumatic heart disease from July 2010 and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence indicates that the Veteran's surgical scar is proximately due to his service-connected rheumatic heart disease.

2.  The weight of the evidence indicates that the symptoms of the Veteran's service-connected rheumatic heart disease manifested in the following ways: a workload of seven metabolic equivalents (METs) resulting in dyspnea, fatigue, and angina; left ventricular hypertrophy except from  September 2005 to February 2010; and an ejection fraction greater than 50 percent except from October 2004 to June 2005.  Additionally the Veteran's service-connected rheumatic heart disease requires continuous medication.

3.  The weight of the evidence indicates that symptoms of the Veteran's service-connected rheumatic heart disease manifested in left ventricular dysfunction with an ejection fraction of 38 percent from October 2004 to June 2005.

4.  The weight of the evidence indicates that the symptoms of the Veteran's service-connected rheumatic hear disease manifested in a workload of five METs from September 2005 to February 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a surgical scar as secondary to rheumatic heart disease have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for a disability rating of 30 percent for rheumatic heart disease were met from November 2002 to October 2004, and from June 2005 to September 2005; the criteria for a disability rating of 60 percent for rheumatic heart disease were met from October 2004 to June 2005 and from September 2005 to February 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations.  The reports of which have been associated with the claims file.  The Board notes that the Veteran's representative has indicated that the examinations of record are inadequate, because the most recent examination was conducted on July 2010; allegedly too dated for rating purposes.  Nevertheless, the Board is remanding the issue of entitlement to an initial compensable rating for rheumatic heart disease from July 2010.  Accordingly, the point is moot.  The Board finds that examinations of record are adequate for rating purposes, because as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record during that period of time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Rheumatic Heart Disease from November 2002 to July 2010

The Veteran contends that he is entitled to an initial compensable rating for his service-connected rheumatic heart disease.   The Veteran first filed for a service connection claim in November 2002.  The RO initially denied the claim, but, after the case was remanded by the U.S. Court of Appeals for Veteran's Claims (Court), the RO granted the Veteran service connection, in November 2008, for rheumatic heart disease at a noncompensable rate effective as of the receipt of the original claim in November 2002.  The Veteran filed a timely notice of disagreement in January 2009.  The RO continued the noncompensable rating in a October 2010 statement of the case (SOC) and, subsequently, continued the Veteran's noncompensable rating again in a February 2015 supplemental statement of the case (SSOC).  The Veteran perfected his appeal in May 2015.

The initial noncompensable rating was assigned pursuant to Diagnostic Code 7000.  Under Diagnostic Code 7000 valvular heart disease (including rheumatic heart disease), a 30 percent rating is assigned when symptoms manifest in the following ways: a workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7000.

A 60 percent rating is assigned when the symptoms manifest in the following ways: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection, and thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Additionally, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In an April 2005 VA examination, the Veteran reported continuously taking medications after having his mitral valve replaced in 1998.

A December 2002 private treatment record indicated that the Veteran complained of chest pain and reported a history of congestive heart failure.

In February 2003, an echocardiogram showed concentric left ventricular hypertrophy with an ejection fraction of 70 percent, and showed normal mitral valve function and normal left ventricle, but that the Veteran did have left ventricular hypertrophy.

In April 2004, the Veteran was hospitalized for chest pain and a prescription for Tenormin was increased.

A September 2004 private echocardiogram report indicated that the Veteran's ejection fraction was 60 percent, but a September 2004 private nuclear medicine imaging study revealed that the Veteran's ejection fraction was 53 percent.

An October 2004 private treatment record indicated that the Veteran's ejection fraction was 38 percent.

The Veteran was examined at a VA facility in April 2005.  The Veteran reported that he has been told he has congestive heart failure for which he had been prescribed Lasix, but the examiner did not observe any objective evidence of congestive heart failure at the examination.  The Veteran reported experiencing shortness of breath with exertion, estimating that he could walk one quarter of a mile every day without difficulty, but that he cannot run or play sports with his children as a result of shortness of breath and fatigue.  The examiner estimated that the Veteran's exercise capacity was seven METs.

A June 2005 private echocardiogram report indicated that the Veteran's ejection fraction was 60%.

A September 2005 private medical record found the Veteran's metabolic equivalent was five METs.  

An November 2006 private treatment record indicated that the Veteran's ejection fraction was 55% percent.

The Veteran was also examined at a VA facility in June 2008.  The examiner noted that the Veteran's anterior sternum was stable, and his carotid upstrokes were normal.  The examiner estimated the Veteran's ejection fraction to be from 55 to 60 percent.

A July 2009 private medical record indicated that the Veteran's ejection fraction was 55 percent.

Finally, the Veteran was also examined at a VA facility in July 2010.  The Veteran reported that he continued to take Coumadin since his mitral valve replacement.  The examiner noted a history of dyspnea upon exertion.  The examiner noted that a February 2010 echocardiogram showed mild to moderate regurgitation, an ejection fraction of 55-60 percent, and normal left ventricular function after exercising for seven minutes.  Additionally, the Veteran's metabolic equivalent was measured at seven METs.

To summarize, the weight of the evidence indicates that the chronology of the Veteran's ejection fraction measurements is as follows: 70 percent in February 2003, from 60 then down to 53 percent in September 2004, 38 percent in October 2004, 55 percent November 2006, 55 percent in July 2009, and 55 to 60 percent in February 2010.  The weight of the evidence indicates that the chronology of the Veteran's workload measurements is as follows: seven METs in April 2005; five METs in September 2005; and seven METs in February 2010.  Additionally, the Veteran has continuously reported dyspnea or labored breathing, fatigue, and angina or chest pain.  Although the Veteran was prescribed medication for congestive heart failure in the past, the record before the Board does not memorialize any actual episodes of acute congestive heart failure, and both the October 2010 and April 2005 VA examiners found no evidence of congestive heart failure.

The Veteran has at all times during the period on appeal met the criteria for a disability rating of 30 percent for valvular heart disease.  As previously noted, the Veteran's workload fluctuated between five to seven METs and caused dyspnea, fatigue, and angina.  Furthermore, there was evidence of cardiac hypertrophy on an echocardiogram performed in February 2003.  Therefore, the criteria for a 30 percent disability rating have met.  38 C.F.R. § 4.104, Diagnostic Code 7000.

The criteria for a disability rating of 60 percent were been met from October 2004 to June 2005.  An October 2004 private treatment record indicated that the Veteran's ejection fraction was 38 percent, and a June 2005 private echocardiogram report indicated that his ejection fraction was 60 percent.  Id.

The criteria for a disability rating of 60 percent were also met from September to February 2010.  A September 2005 private treatment record indicated that the Veteran's workload was five METs.  The record is otherwise silent regarding the Veteran's workload until a February 2010 echocardiogram, noted in the July 2010 VA examination, indicated that the Veteran's workload was up to seven METs.  Additionally, the Veteran continuously reported dyspnea, fatigue, and angina throughout the period on appeal.  Id.

The criteria for a rating of 60 percent have not been met at any other period from February 2002 to July 2010.  Other than from September 2005 to February 2010, the weight of the evidence indicates that Veteran's workload was measured as seven METs.  Other than from October 2004 to June 2005, the weight of the evidence indicates that the Veteran's ejection fraction was always greater than 50 percent.  Although the Board notes, that the Veteran reports being prescribed medication for congestive heart failure, the record does not indicate that the Veteran had any episodes of congestive heart failure during the period on appeal.  Therefore, the Veteran met the criteria for a disability rating of 60 percent from October 2004 to June 2005 and in September 2005, but he did not meet the criteria for a disability rating of 60 percent at any other period on appeal.  Id.  

The criteria for a rating of 100 percent have not been during any period from February 2002 to July 2010.  The evidence of record does not indicate that the Veteran had a diagnosis of an active infection with valvular heart damage, completed a course of therapy during the period on appeal, or that the three month period following the completion of any such therapy occurred during the period on appeal.  The Board notes that the Veteran indicated he had been prescribed medication for congestive heart.  Nevertheless, both the April 2005 and October 2010 VA examinations indicated that the Veteran did not have congestive heart failure, and, therefore.  The Veteran's lowest workload was five METs.  Finally, the Veteran does not have left ventricular dysfunction, and his lowest ejection fraction was 38  percent.  Therefore, the Veteran does not meet the rating criteria for a 100 percent rating.  Id.

Heart Valve Replacement from November 2002 to July 2010

As previously noted, the RO granted service connection for rheumatic heart disease and assigned an initial noncompensable rating pursuant to Diagnostic Code 7000.  The Veteran contends that he should have been more properly evaluated under Diagnostic Code 7016: heart valve replacement.  Under Diagnostic Code 7000 valvular heart disease (including rheumatic heart disease), a 100 percent rating is assigned for an indefinite period following the date of hospital admission for valve replacement.  As the Veteran was hospitalized for his mitral valve replacement in 1998, well outside the period of appeal, the Veteran does not meet the rating criteria.  The rating criteria for Diagnostic Code 7016 is otherwise identical to the rating criteria for Diagnostic Code 7000.  As such, the Board will not address it any further.  38 C.F.R. § 4.104, Diagnostic Codes 7000, 7016.

Extraschedular from November 2002 to July 2010

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for each disability on appeal is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's symptoms have manifested in a reduced workload causing dyspnea or labored breathing, fatigue, and angina or chest pain  and a reduced ejection fraction.  While the Board certainly sympathizes with the Veteran, all of the Veteran's symptoms are specifically listed in the schedular rating criteria.  The Board, therefore, finds that this rating scheme contemplates symptoms, and, therefore, the Veteran's symptomology and impairment are more than contemplated by the schedular criteria, and that additional evaluations are not warranted. 

The Board did not consider the issue of whether the Veteran was entitled to extraschedular TDIU, because the Board specifically remanded the issue of TDIU back to the RO in light of the fact that it intertwined with other issues.  

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran is entitled to a staged disability rating of 60 percent from October 2004 to June 2005 and from September 2005 to February 2010 and a 30 percent disability rating at all other times from February 2002 to July 2010.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to aforementioned staged disability rating for rheumatic heart disease is granted.

Surgical Scar

The Veteran has raised the issue of service connection for the an unstable scar on appeal; simply stating, "A separate 10 [percent] evaluation should be granted for the unstable surgical scar."  See November 2015 Brief.  Nevertheless, the weight of the evidence of record sufficiently indicates that the Veteran is entitled to service connection for his surgical scar as secondary to his service-connected rheumatic heart disease.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In an April 2005 VA examination, the Veteran reported having his mitral valve replaced in 1998.  In June 2008, a VA examiner indicated that the Veteran had a well-healed anterior thoracotomy scar although there was some keloid formation in the scar as much as 2.5 cm. in diameter.  In October 2010, a VA examiner noted that the Veteran had a well healed midline anterior thoracotomy scar with keloid formation.  Accordingly the Board finds that the Veteran's surgical scar exists and that it was proximately due to surgery completed to treat his service-connected for rheumatic heart disease.  See Allen.

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran is entitled to service connection for his surgical scar as secondary to his service-connected rheumatic heart disease.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a surgical scar as secondary to the Veteran's service-connected rheumatic heart disease is granted.

The Board notes that the Veteran not only seeks service connection but also a 10 percent disability rating.  The Board finds that appellate consideration of the Veteran's disability rating is appropriate at this time, because the RO has not had an opportunity to assign a disability rating for the Veteran's scar yet.


ORDER

Service connection for a surgical scar as secondary to rheumatic heart disease is granted.

A disability rating of 30 percent for rheumatic heart disease is granted from November 2002 to October 2004; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 60 percent for rheumatic heart disease from October 2004 to June 2005 is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 30 percent for rheumatic heart disease from June 2005 to September 2005 is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 60 percent for rheumatic heart disease from September 2005 to February 2010 is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 30 percent for rheumatic heart disease from February 2010 to July 2010 is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

A new heart examination should be provided and updated treatment records obtained. 

The Veteran has raised the issue of TDIU on appeal.  The TDIU is inextricably intertwined with all the above issues and thus should be remanded as well.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all available medical treatment records related to the Veteran's service-connected rheumatic heart disability from July 2010 to present.  All attempts to obtain these records should be fully documented.

2.  After collecting the Veteran's treatment records, arrange for the Veteran to undergo appropriate VA examinations to determine the severity of his service-connected rheumatic heart disability.  The examiner should identify any functional impairment caused by the Veteran's heart condition on his employability.

3.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


